Gray, C. J.
By the law of this Commonwealth, the prompt and unembarrassed collection of taxes is deemed to be so necessary for the support of the government, that the collection of taxes on personal property is enforced by distress or imprisonment, and in no other manner, except in the peculiar cases in w/iich the collector is allowed to maintain an action for them, such as where the person taxed removes from the town, or dies, or being an unmarried woman, marries, after the assessment of the tax, or where the tax is upon the personal estate of a deceased person, Gen. Sts. c. 12, §§ 3, 4, 7, 13, 18-20. Orapo v. *352Stetson, 8 Met. 393. The remedy of a person illegally taxed is by paying the amount, and suing the town or city to recover it back; and this court, sitting in equity, has no jurisdiction to determine whether or to whom it is due, or to restrain its collection. Loud v. Charlestown, 99 Mass. 208. Norton v. Boston, 119 Mass. 194. This bill cannot therefore be maintained.
In Hardy v. Yarmouth, 6 Allen, 277, in which the court, on a similar bill, expressed an opinion upon the merits of the case, no question of jurisdiction was raised or" considered.

Bill dismissed.